TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00412-CV


                            R. Z., a/k/a R. L., a/k/a R. G., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




            FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
     NO. D-1-FM-13-001602, THE HONORABLE TIM SULAK, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant R.Z., a/k/a R.L., a/k/a R.G. filed her notice of appeal on June 24, 2014.

The appellate record was complete July 10, 2014, making appellant=s brief due July 30, 2014. On

July 28, 2014, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.        See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion in part and

order counsel to file appellant=s brief no later than August 19, 2014. If the brief is not filed by

that date, counsel may be required to show cause why she should not be held in contempt

of court.

               It is ordered on August 4, 2014.

Before Chief Justice Jones, Justices Rose and Goodwin